                                                             JS-6


1
2
3
4
5
6
7
 8                         UNITED STATES DISTRICT COURT
 9             CENTRAL DISTRICT OF CALIFORNIA, EA STERN DIVISION
10
     LYNETTE RUSSO, an individual;      Case No. 5:18- cv-01135-PA-RA O
11
          Plaintiff,
12                                      [A ssigned for A ll Purposes to the Hon.
                 vs.                    Percy Anderson, Cour1room 9 A]
13
     HOME DEPOT U.S.A., INC., a
14   Delaware corporation; and DOES I             ORDER GRANTING
     through 10, inclusive,             STIPULATION TO DISMISS CASE
15                                      WITH PREJUDICE
           Defendants.
16                                      [Stipulation Filed and Served
                                        Concurrently Herewith]
17
                                        ComRlaint Filed: May 29, 2018
18                                      Trial Date: May 21, 2019
19
20
21
22
23
24
25
26
27
28

       [PROPOSED] ORDER GRANTING STIPULATION TO DISMISS CASE WITH
                               PREJUDICE
November 19, 2018
